[Cite as State v. Barnett, 2015-Ohio-224.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 2-13-26

        v.

ROBBY B. BARNETT,                                          OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Auglaize County Common Pleas Court
                            Trial Court No. 2013-CR-55

                                       Judgment Affirmed

                            Date of Decision: January 26, 2015




APPEARANCES:

        Valerie Kunze for Appellant

        R. Andrew Augsburger for Appellee
Case No. 2-13-26


WILLAMOWSKI, J.

                                        A.       Introduction

        {¶1} Defendant-appellant, Robby B. Barnett (“Barnett”), brings this appeal

from the judgment of the Common Pleas Court in Auglaize County, Ohio, which

entered his conviction after a jury found him guilty of involuntary manslaughter, a

felony of the first degree, in violation of R.C. 2903.04(A); illegal manufacture of

drugs, a felony of the second degree in violation of R.C 2925.04(A),(C)(3)(a); and

illegal assembly or possession of chemicals for manufacture of drugs, a felony of

the third degree in violation of R.C. 2925.041(A). Upon merger, the trial court

sentenced Barnett to ten years in prison on involuntary manslaughter charge only.

Barnett now appeals, challenging the trial court’s admission of evidence at the jury

trial and raising a claim of ineffective assistance of counsel. For the reasons that

follow, we affirm the trial court’s judgment.

                        B. Relevant Facts and Procedural History1

        {¶2} On May 4, 2011, shortly before midnight, there was a fire in Auglaize

County in a trailer belonging to one Jeff Aldrich (“Aldrich”). (Jury Trial Tr. at

180.) When the emergency personnel arrived, Aldrich was found dead on his

couch. (Tr. at 186-188.) An investigation led the police to Barnett. (Tr. at 852-

853, 865.) On May 17, 2011, upon a search of Barnett’s residence located in


1
  The factual and procedural history of the case is significantly reduced in this opinion and includes only
the information necessary to resolve the issues presented on appeal.

                                                   -2-
Case No. 2-13-26


Logan County, the police found and seized evidence of drug manufacturing. (Tr.

at 550-560; State’s Ex. 136-149.) The items found were consistent with cooking

methamphetamine and were similar to items found in Aldrich’s trailer. (Tr. at

550-560; 735-738; , 896-898.) Additionally, the residence bore signs of a prior

fire or fires. (Id.; Ex. 137-142, 171; 669-671.) Based on the evidence found in

Barnett’s apartment, on September 13, 2011, charges were filed against him in

Logan County for illegal assembly or possession of chemicals for the manufacture

of drugs, illegal manufacture of drugs, and possession of drugs. See State v.

Barnett, 3d Dist. Logan No. 8-12-09, 2013-Ohio-2496, ¶ 2 (June 17, 2013). Those

charges were based on Barnett’s actions in Logan County and did not directly

relate to the Auglaize County fire in Aldrich’s trailer. See id. Although we are not

reviewing the Logan County case at this point, the issues before us require that we

mention it.

       {¶3} On February 26, 2013, Barnett was charged in the current case. The

indictment alleged that on May, 4, 2011, in Auglaize County, Ohio, Barnett

caused the death of another as a proximate result of committing or attempting to

commit a felony. (R. at 1, Indictment.) It further alleged that Barnett possessed

chemicals for the manufacture of methamphetamine and engaged in illegal

manufacture of methamphetamine on the same date in Auglaize County. (Id.)

These charges were connected to the fire in Aldrich’s residence in Auglaize

County on May 4, 2011.        (R. at 56, State’s Resp. Def.’s Req. for Bill of
                                        -3-
Case No. 2-13-26


Particulars.) In particular, the State alleged that the fire at Aldrich’s residence,

which resulted in Aldrich’s death, was caused by the illegal manufacturing of

methamphetamine in which Barnett participated on May 4, 2011. (Id.)

         {¶4} Barnett pled not guilty and the matter was scheduled for a jury trial.

The trial court appointed attorney Gerald Siesel (“attorney Siesel”) from the

Auglaize County Public Defender’s Office as Barnett’s defense counsel. (R. at

16.) On August 22, 2013, Barnett filed a motion in limine, requesting that the

State be prevented “from introducing into evidence at trial testimony of prior

and/or similar acts of the Defendant resulting from the search of defendant’s

former residence * * * [in] Logan County, Ohio, pursuant to a warrant to search

issued on May 17, 2011.”2 (R. at 184.) Barnett alleged “that the admission of this

evidence as ‘other prior and/or similar acts’ ” would violate Ohio Evid.R. 402,

403, and 404(B), as well as his due process right, the United States Constitution,

and the Ohio Constitution. (Id.) The trial court conducted hearings on the matter

and denied the motion. (R. at 211, J. Entry, Sep. 10, 2013.) The trial court found

that

         [t]he evidence is relevant pursuant to Evidence Rule 403, and for the
         most part is not really “other act” testimony but is circumstantial
         evidence of the Defendant’s involvement in the instant acts. * * *
         [E]vidence of his possession of materials to make methamphetamine

2
 Barnett further requested that the State “be prevented from presenting in its case in chief at trial in this
matter evidence relating to the Defendant’s conviction for assembly/possession of chemicals used in the
manufacture of methamphetamines * * * in the Logan County Common Pleas Court, Case No. CR-11-08-
0157.” (R. at 184.) The State indicated that it would not use evidence of the conviction at trial (Pending
Mot. Hr’g at 8), and no assignment of error is raised with respect to that.

                                                   -4-
Case No. 2-13-26


        is relevant to the charges, as well as evidence of prior fires within his
        other property in Logan County goes to show scienter of the volatile
        nature of cooking methamphetamine. Even if a portion of the
        testimony is considered “other act” evidence, the testimony is
        relevant as being within “proof of motive, opportunity, intent,
        preparation, plan, knowledge, identity, or absence of mistake or
        accident” with Evid.R. 404(B).

(Id.)

        {¶5} The jury trial started on September 16, 2013, and lasted five days.

The jury found Barnett guilty of all counts in the indictment and this appeal

followed.

                              C. Assignments of Error

        {¶6} Through his counsel, Barnett raised the following assignment of error,

which we label as the first assignment of error.

                              First Assignment of Error

        Robby Barnett’s due process and fair trial rights were violated
        when the trial court allowed the State to present unrelated and
        prejudicial evidence about his home in Logan County. Ohio
        Evidence Rules 403 and 404(B), R.C. 2945.59, Fifth and
        Fourteenth Amendments to the United States Constitution, and
        Section 16, Article I of the Ohio Constitution.

        {¶7} After the briefs with respect to this assignment of error had been filed

by both parties, Barnett submitted a supplemental brief, raising an additional

assignment of error pro se.       We authorized the supplemental brief, and we

consider this pro se issue, which we label as the second assignment of error.




                                          -5-
Case No. 2-13-26


                           Second Assignment of Error

       INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL,
       PURSUANT TO STRICKLAND V. WASHINGTON, [466 U.S.
       668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)].

                               D. Law and Analysis

                First Assignment of Error—Other Acts Evidence

       {¶8} Barnett’s first assignment of error challenges admissibility of the

evidence. In order for evidence to be admissible it must be relevant. Evid. R. 402.

“ ‘Relevant evidence’ means evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable

or less probable than it would be without the evidence.” Evid. R. 401. Generally,

“[a]ll relevant evidence is admissible.” Evid. R. 402. This general principle has

several exceptions, which are encompassed in Evid.R. 402, 403, and 404. State v.

Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, 972 N.E.2d 528, ¶ 11-12. As

applicable to this appeal, Evid.R. 404(B) provides, in pertinent part,

       Evidence of other crimes, wrongs, or acts is not admissible to prove
       the character of a person in order to show action in conformity
       therewith. It may, however, be admissible for other purposes, such
       as proof of motive, opportunity, intent, preparation, plan,
       knowledge, identity, or absence of mistake or accident.

Ohio Evid. R. 404. The Ohio Supreme Court explained this rule as follows

       Evid.R. 404 codifies the common law with respect to evidence of
       other acts of wrongdoing. State v. Lowe, 69 Ohio St.3d 527, 530,
       634 N.E.2d 616 (1994). The rule contemplates acts that may or may
       not be similar to the crime at issue. State v. Broom, 40 Ohio St.3d
       277, 282, 533 N.E.2d 682 (1988). If the other act is offered for some

                                        -6-
Case No. 2-13-26


           relevant purpose other than to show character and propensity to
           commit crime, such as one of the purposes in the listing, the other
           act may be admissible. Id. Another consideration permitting the
           admission of certain other-acts evidence is whether the other acts
           “form part of the immediate background of the alleged act which
           forms the foundation of the crime charged in the indictment” and are
           “inextricably related” to the crime. State v. Curry, 43 Ohio St.2d 66,
           73, 330 N.E.2d 720 (1975). See also Broom at 282, 533 N.E.2d 682.

Morris at ¶ 13. Therefore, although Evid.R. 404(B) “precludes admission of

evidence of crimes, wrongs, or acts offered to prove the character of an accused to

demonstrate conforming conduct, * * * it affords the trial court discretion to admit

other acts evidence for any other purpose.” State v. Williams, 134 Ohio St.3d 521,

2012-Ohio-5695, 983 N.E.2d 1278, ¶ 2 (2012). The Supreme Court noted that the

discretion afforded by Evid.R. 404(B) to the trial court is “broad.” Id. at ¶ 17.

           {¶9} Barnett alleges that the trial court erred when it “allowed the State to

present unrelated and prejudicial evidence about his home in Logan County” at his

trial in Auglaize County. (App’t Br. at 5.) Of note, this assignment of error does

not relate to the Logan County criminal case.3 Rather, the focus is on the evidence

from Barnett’s home, which suggested his involvement in manufacturing

methamphetamine. (See id. at 7.) In particular, the challenges on appeal refer to

the evidence of drug manufacturing found in Barnett’s residence in Logan County,

testimony about prior fires in his residence, and photographs of the inside of his

residence, showing evidence of drug manufacturing. (App’t Br. at 3-4.) Barnett


3
    See our comment in fn. 2 above.

                                            -7-
Case No. 2-13-26


asserts that this evidence violated Evid.R. 404(B), because it was used for an

impermissible      purpose   of    showing      that   Barnett   must    have    cooked

methamphetamine in Auglaize County because he “did the same thing in Logan

County.” (App’t Br. at 7.)

       {¶10} We review the trial court’s decision to admit evidence under the

abuse of discretion standard and will not reverse its judgment unless it “lacks a

‘sound reasoning process.’ ” Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, 972

N.E.2d 528, at ¶ 14 , quoting AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). Applying

this standard, we give deference to the trial court’s conclusions and reject

Barnett’s assertions that the trial court abused its discretion in the instant case.

       {¶11} This case hinged upon proving that Barnett was cooking

methamphetamine in Aldrich’s trailer on May 4, 2011. The trial court determined

that the evidence found in Barnett’s apartment was a circumstantial evidence that

linked him to methamphetamine production in Aldrich’s trailer.                  Barnett’s

possession of materials to make methamphetamine was not used at this trial to

show that he manufactured methamphetamine in Logan County.                  Rather, the

evidence found in his apartment, consistent with the evidence found in Aldrich’s

trailer, was probative of a finding that Barnett was involved in methamphetamine

production in Aldrich’s trailer in Auglaize County. (See Tr. at 550-560, 668-671,

735-738, 896-901; see also Ex. 136-149.) The mere fact that the same evidence
                                          -8-
Case No. 2-13-26


was used to prove a case in Logan County does not make it impermissible other

act evidence.

       {¶12} The trial court found that even if the testimony about Barnett’s

Logan County home fell under the scope of “other acts” evidence of Evid.R.

404(B), it was admissible within its exception, which allows such testimony if it is

within “proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.” (R. at 211, quoting Evid.R. 404(B).)

This finding is supported by the record and it is not so unreasonable as to “create[]

material prejudice” to Barnett. See Morris, 132 Ohio St.3d 337, 2012-Ohio-2407,

972 N.E.2d 528, at ¶ 14.

       {¶13} The evidence collected in Barnett’s residence in Logan County

showed that similar drug manufacturing tools were found in both places: Barnett’s

apartment and Aldrich’s trailer. (See Tr. at 550-560, 735-738, 896-898; see also

Ex. 136-149.) Additionally, evidence of prior fires, consistent with fires caused by

illegal manufacture of methamphetamine was found. (Tr. at 668-671.) These

similarities found in both places made more probable the fact that the same person

cooked methamphetamine in both places. Thus, this evidence was relevant to

showing identity, or a similar modus operandi, a permissible purpose under

Evid.R. 404(B). State v. Lowe, 69 Ohio St.3d 527, 531, 1994-Ohio-345, 634

N.E.2d 616 (1994) (“Other acts may also prove identity by establishing a modus

operandi applicable to the crime with which a defendant is charged.”).
                                        -9-
Case No. 2-13-26


       “ ‘Other acts’ may be introduced to establish the identity of a
       perpetrator by showing that he has committed similar crimes and
       that a distinct, identifiable scheme, plan, or system was used in the
       commission of the charged offense.” State v. Smith (1990), 49 Ohio
       St.3d 137, 141, 551 N.E.2d 190, 194. While we held in Jamison that
       “the other acts need not be the same as or similar to the crime
       charged,” Jamison, syllabus, the acts should show a modus operandi
       identifiable with the defendant. State v. Hutton (1990), 53 Ohio
       St.3d 36, 40, 559 N.E.2d 432, 438.

       A certain modus operandi is admissible not because it labels a
       defendant as a criminal, but because it provides a behavioral
       fingerprint which, when compared to the behavioral fingerprints
       associated with the crime in question, can be used to identify the
       defendant as the perpetrator. Other-acts evidence is admissible to
       prove identity through the characteristics of acts rather than through
       a person’s character. To be admissible to prove identity through a
       certain modus operandi, other-acts evidence must be related to and
       share common features with the crime in question.

Id. at 531.

       {¶14} Barnett contends that the items found in his apartment and in

Aldrich’s trailer were “not unique to Mr. Barnett’s Logan County home or Mr.

Aldrich’s trailer,” and for that reason, they were not sufficient to constitute a

“behavioral fingerprint” under Lowe. (Reply Br. at 2) Yet, the modus operandi

exception does not require unique items; rather, it applies to “acts forming a

unique, identifiable plan of criminal activity.” Lowe at 531, quoting State v.

Jamison, 49 Ohio St.3d 182, 552 N.E.2d 180 (1990), syllabus. Thus, in Jamison,

the Ohio Supreme Court found the same modus operandi although the acts

performed by the defendant were not unique, and not even identical to the crime in

question, because in spite of certain differences, “[t]he acts remained probative as
                                       - 10 -
Case No. 2-13-26


to identity.” Jamison at 186-187. “Other-acts evidence need be proved only by

substantial proof, not proof beyond a reasonable doubt.” Id. at 187, citing State v.

Carter, 26 Ohio St.2d 79, 83, 269 N.E.2d 115 (1971). We do not find abuse of

discretion in the trial court’s finding that the test for modus operandi was satisfied

because the items found in Barnett’s apartment and the evidence of fires

sufficiently resembled those found in Aldrich’s trailer. Therefore, they satisfy the

“substantial proof” requirement by sharing “common features with the crime in

question.” Lowe at 530, 531.

       {¶15} Barnett takes issue with the fact that the trial court did not conduct a

written prejudice analysis in its journal entry.     He quotes the Ohio Supreme

Court’s decision, where a three-part analysis for admissibility of other acts

evidence was outlined as follows:

       The first step is to consider whether the other acts evidence is
       relevant to making any fact that is of consequence to the
       determination of the action more or less probable than it would be
       without the evidence. Evid.R. 401. The next step is to consider
       whether evidence of the other crimes, wrongs, or acts is presented to
       prove the character of the accused in order to show activity in
       conformity therewith or whether the other acts evidence is presented
       for a legitimate purpose, such as those stated in Evid.R. 404(B). The
       third step is to consider whether the probative value of the other acts
       evidence is substantially outweighed by the danger of unfair
       prejudice. See Evid.R 403.

Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20. Barnett

demands reversal of his conviction alleging that he was prejudiced because four



                                        - 11 -
Case No. 2-13-26


witnesses testified “about the contents of his Logan County home,” which

disclosed other-acts evidence.   (App’t Br. at 8.)

      {¶16} We first note that in order to warrant exclusion of evidence, its

probative value must be “substantially outweighed by the danger of unfair

prejudice, of confusion of the issues, or of misleading the jury.”      (Emphasis

added.) Evid. R. 403. As the Ohio Supreme Court explained:

      “ ‘Exclusion on the basis of unfair prejudice involves more than a
      balance of mere prejudice. If unfair prejudice simply meant
      prejudice, anything adverse to a litigant’s case would be excludable
      under Rule 403. Emphasis must be placed on the word “unfair.”
      Unfair prejudice is that quality of evidence which might result in an
      improper basis for a jury decision. Consequently, if the evidence
      arouses the jury’s emotional sympathies, evokes a sense of horror, or
      appeals to an instinct to punish, the evidence may be unfairly
      prejudicial. Usually, although not always, unfairly prejudicial
      evidence appeals to the jury’s emotions rather than intellect.’ ”

State v. Crotts, 104 Ohio St.3d 432, 437, 2004-Ohio-6550, 820 N.E.2d 302, ¶ 24

(2004), quoting Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St.3d 169, 172, 2001-

Ohio-248, 743 N.E.2d 890 (2001).

      {¶17} We do not find that any unfair prejudice substantially outweighed

the probative value of the evidence in this case. The trial court gave specific

limiting instructions to the jury, explaining that they were not allowed to use the

testimony about “potential commission of other acts other than the offenses with

which the Defendant is charged in this trial” for a finding that Barnett “acted in




                                       - 12 -
Case No. 2-13-26


conformity or in accordance” with those acts.       (Tr. at 889.)    The trial court

explained,

       If you find that the evidence or [sic] other acts is true and the
       Defendant committed them, you may consider that evidence only for
       the purpose of deciding whether it proves the absence of mistake or
       accident, the Defendant’s motive, opportunity, intent, purpose,
       preparation or plan to commit the offense charged in this trial,
       knowledge of circumstances surrounding the offense charged in this
       trial, the identity of the person who committed the offense in this
       trial, but that evidence cannot be considered for any other purpose.

(Tr. at 899-900.) In Williams, supra, at ¶ 24, the Ohio Supreme Court held that

where the trial court instructed the jury that the evidence could not be used for

impermissible propensity findings, the defendant was not unduly prejudiced.

       {¶18} For the foregoing reasons, we hold that the trial court did not abuse

its discretion when it allowed the State to present evidence about Barnett’s home

in Logan County. The first assignment of error is thus overruled.

                          Second Assignment of Error—
                      Ineffective Assistance of Trial Counsel

       {¶19} In this pro se assignment of error Barnett complains about attorney

Siesel’s representation at trial, alleging that he provided ineffective assistance of

counsel. In order to prevail on a claim of ineffective assistance of counsel, a

criminal defendant must first show that the counsel’s performance was deficient in

that it fell “below an objective standard of reasonable representation.” State v.

Keith, 79 Ohio St.3d 514, 534, 684 N.E.2d 47 (1997). Second, the defendant must

show “that the deficient performance prejudiced the defense so as to deprive the
                                       - 13 -
Case No. 2-13-26


defendant of a fair trial.” Id., citing Strickland v. Washington, 466 U.S. 668, 687,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In order to demonstrate prejudice, the

defendant must prove a reasonable probability that the result of the trial would

have been different but for his or her counsel’s errors. Id. In applying these

standards, the court must “indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.”          State v.

Cassano, 96 Ohio St.3d 94, 2002-Ohio-3751, 772 N.E.2d 81, ¶ 108, quoting

Strickland at 669. Therefore, the court must be highly deferential in its scrutiny of

counsel’s performance. State v. Walker, 90 Ohio App.3d 352, 359, 629 N.E.2d

471 (3d Dist.1993), quoting Strickland at 689.

       {¶20} Barnett’s complaints include several instances of the alleged failure

to impeach State’s witnesses for prior inconsistent statements (see Supplemental

Br. at 2), failure to call additional alibi witnesses (see id. at 3-4), and failure to

prevent playing of the recorded police interview in which Barnett allegedly made

incriminating statements (see id. at 5). We first note that Barnett failed to support

his allegations in this assignment of error with references to “the place in the

record where each error is reflected,” as required by App.R. 16(A)(3).           The

Supplemental Brief filed by Barnett includes some attachments, which appear to

be excerpts from a transcript or transcripts. These pages are not certified or

authenticated and we are unable to determine what they represent. Furthermore,

they do not appear to be a part of the trial record and no application to supplement
                                        - 14 -
Case No. 2-13-26


the record has been made. Therefore, we cannot consider these attachments in

resolving the issues on appeal. See State v. Zhovner, 2013-Ohio-749, 987 N.E.2d

333, ¶ 11 (3d Dist.) (“Evidence not made part of the record that is attached to an

appellate brief cannot be considered by a reviewing court.”); State v. Grant, 10th

Dist. Franklin Nos. 12AP–650, 12AP–651, 2013-Ohio-2981, ¶ 12 (July 9, 2013)

(“An exhibit merely appended to an appellate brief is not part of the record, and

we may not consider it in determining the appeal.”).

       {¶21} We proceed to review Barnett’s claim of ineffective assistance of

counsel based on the record properly before us. The burden is on the defendant to

establish a claim of ineffective assistance of counsel and Barnett fails to satisfy

this burden so as to rebut the strong presumption that his trial counsel’s

performance fell within the wide range of reasonable professional assistance. See

State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 62; State

v. Robinson, 108 Ohio App.3d 428, 431, 670 N.E.2d 1077 (3d Dist.1996).

       {¶22} There is no support in the record for Barnett’s claims that the State’s

witnesses made prior inconsistent statements. Therefore, we cannot find that

attorney Siesel’s performance fell below an objective standard of reasonable

representation for failure to impeach those witnesses. While Barnett claims that

his trial counsel failed to call two defense witnesses who would have provided an

alibi, the trial transcript shows the following colloquy with the trial court:



                                         - 15 -
Case No. 2-13-26


       THE COURT:               Mr. Barnett, your attorney has talked to
       you about your option and your right to testify or right to remain
       silent.

       ROBBY BARNETT:          Yes, sir.

       THE COURT:               And he has indicated you’re not going to
       be calling any additional witnesses, including yourself; is that
       correct?

       ROBBY BARNETT:          That’s correct.

       THE COURT:                  And that is your free and voluntary
       decision?

       ROBBY BARNETT:          That’s correct.

(Tr. at 1051-1052.) The record indicates that it was Barnett’s decision not to call

additional witnesses.

       {¶23} We find no merit in an allegation that due to the counsel’s

ineffectiveness, the jury was allowed to hear incriminating evidence from the

recorded police interview that prejudiced Barnett so as to deprive him of a fair

trial. While part of a recorded police interview was admitted in the record, it did

not include any prejudicial incriminating statements. The record discloses that

Mr. Siesel did object to playing the recorded interview in front of the jury (Tr. at

875-879, 885-886), and that the only part of the interview that was played

included Barnett’s statements regarding not being in Aldrich’s trailer at or around

the time of the fire.




                                       - 16 -
Case No. 2-13-26


       {¶24} Furthermore, we do not find the second element of the Strickland test

for ineffective assistance of counsel to be satisfied, where Barnett’s brief merely

speculates that the jury “may have discarded” [sic] the witnesses’ testimony “and

either acquitted defendant or entered a lesser included offense.” (Supplemental

Br. at 3; see also id. at 5.) The standard for prevailing on the claim of ineffective

assistance of counsel is “a reasonable probability,” not a mere speculation, that the

result of the trial would have been different.

       {¶25} Accordingly, Barnett has failed to sustain his burden of showing

deficiency in the trial counsel’s performance and a reasonable probability that the

result of the trial would have been different.      Therefore, we reject Barnett’s

assertion that his trial counsel was ineffective and we overrule the second

assignment of error.

                                   E. Conclusion

       {¶26} Having reviewed the arguments, the briefs, and the record in this

case, we find no error prejudicial to Appellant in the particulars assigned and

argued. The judgment of the Common Pleas Court in Auglaize County, Ohio is

therefore affirmed.

                                                                Judgment Affirmed

ROGERS, P.J. and SHAW, J., concur.

/jlr



                                        - 17 -